OPINION OF THE COURT
Mahoney, P. J.
In April 1984, petitioner, age 51, filed a complaint with the State Division of Human Rights (Division), charging that he had been unlawfully discriminated against by Galgón Corporation on the basis of his age. Petitioner was engaged by Galgón in a sales capacity under the terms of a written contract which permitted termination upon the giving of 30 days’ notice. Galgón terminated the contract in June 1983. Petitioner alleged that he was dismissed from his position with Galgón and also subjected to discrimination during the course of his service with Galgón in that he was denied equal terms, conditions and privileges of employment (see, Executive Law § 296 [1] [a]). Petitioner concurrently made application for benefits under the Unemployment Insurance Law (Labor Law art 18).
The Division ruled that it lacked jurisdiction to accept petitioner’s discrimination complaint and, accordingly, dismissed it. That decision was predicated on the Division’s determination that petitioner was not an employee of Galgón, but rather an independent contractor. In reaching that decision, the Division had before it the contract between petitioner and Galgón, the decisions made at the various stages of appeal in the unemployment insurance proceeding, as well as submissions and written arguments of the parties. The contract required petitioner to pay his own travel and other related expenses. It specifically noted that an employer-employee relationship was not being created. He was referred to as a "commission agent”. Petitioner’s work hours and day-today routine were under his control. Based upon the evidence before it, the Division could rationally determine that petitioner was an independent contractor rather than an employee of Galgón.
*110Petitioner contends that because the Unemployment Insurance Appeal Board (Board) found him to have been an employee for purposes of his claim for unemployment insurance benefits (Matter of Engel [Calgon Corp.—Roberts], — AD2d — [decided herewith]), the Division should be collaterally es-topped from making a different determination in this proceeding. We disagree.
The Court of Appeals has held that collateral estoppel effect will be given to quasi-judicial determinations of administrative agencies "when rendered pursuant to the adjudicatory authority of an agency to decide cases brought before its tribunals employing procedures substantially similar to those used in a court of law” (Ryan v New York Tel. Co., 62 NY2d 494, 499). In determining whether collateral estoppel is applicable, a crucial inquiry is whether the issue on which estoppel is sought was necessarily decided in the prior agency decision (supra, at pp 500-501). Since administrative agencies are normally charged with making determinations based on unique, and often times complex, statutes and regulations which apply specifically to them, care must be taken in identifying the precise issue necessarily decided in the first proceeding and comparing it to the issue involved in the second proceeding. Such inquiry is not particularly difficult when the question is whether to give collateral estoppel effect to determinations of pure or evidentiary facts (see, Siegel, NY Prac § 463, at 612). However, where the determination involves an ultimate fact, or more appropriately a mixed issue of fact and law, the inquiry is more troublesome. This is so because the Legislature normally vests great discretion in an agency to rule on such an issue based on what considerations the agency believes are most appropriate. Thus, agency decisions on such ultimate facts are imbued with policy considerations as well as the expertise of the agency.
In the instant case, the issue before both agencies, i.e., whether petitioner was an employee of Calgon, appears at first glance to be identical. However, Labor Law § 511 (1) (a) broadly defines employment as "any service under any contract of employment for hire, express or implied, written, or oral”. The Human Rights Law does not define employment, but it has been held that the word is intended to be interpreted in its accepted and dictionary meaning (State Div. of Human Rights v Board of Coop. Educ. Servs., 98 AD2d 958, appeal dismissed 62 NY2d 645; see, Matter of Board of Higher Educ. v Carter, 14 NY2d 138, 147). Thus, the term is not *111defined identically under each statute and each agency may determine which factors it considers most appropriate. Employment is an ultimate fact, as opposed to the evidentiary facts upon which the conclusion regarding employment must be based.
This situation is not unlike that found in civil actions where an ultimate fact is involved. In Hinchey v Sellers (7 NY2d 287), a New Hampshire court found, in a declaratory judgment action between a driver of a car which had been involved in an accident and the car owner’s insurer, that the driver had not been driving the car with permission. In a later New York action grounded on the statute imputing a driver’s conduct to the car owner when the car is being operated with the owner’s permission,1 the owner sought to have collateral estoppel effect given to the New Hampshire court’s finding that the driver was operating the car without permission. The Court of Appeals held that, while the issue appeared on the surface to be identical, it was not since permission under the insurance policy was different from permission under the statute, despite the fact that they did not actually define the term differently. Thus, collateral estoppel was not automatically applicable. However, the Court of Appeals went on to find that certain essential and purely factual determinations made by the New Hampshire court in support of its finding of no permission were entitled to collateral estoppel effect and were determinative of the issue of permission under the New York statute. Analogously, in the instant case, the issue of employment under the Labor Law is not identical to the issue of employment under the Human Rights Law. Further, while the evidentiary facts upon which the decision of the Board was based may well be entitled to collateral estoppel effect, the Human Rights Law does not set forth the determinative criteria for finding employment, but commits such issue to the discretion of the Division. Thus, unlike Hinchey, we cannot say that the evidentiary findings of fact made by the Board mandate any particular resolution of the issue of employment under the Human Rights Law.
Finally, this result is not at odds with the decision of the Court of Appeals in Ryan v New York Tel. Co. (62 NY2d 494, supra), wherein a decision of the Board denying a claimant benefits because he was discharged for misconduct was held to preclude his later tort and breach of contract action against *112his employer. It was not the Board’s finding on the ultimate fact of misconduct which was given preclusive effect, but, rather, its findings that (1) the claimant was guilty of unauthorized removal of his employer’s property and (2) he was discharged for that reason (supra, at p 502).2 These evidentiary facts were found to be dispositive of the civil action.
In conclusion, since the issue of employment is an ultimate fact, the resolution of which is committed to the discretion of the Unemployment Insurance Appeal Board and the Division of Human Rights under independent bodies of law, there is no identity of issue and the Board’s finding of employment does not automatically mandate a similar finding by the Division. Accordingly, the Division’s determination must be confirmed.

. Vehicle and Traffic Law former § 59 (renum § 388).


. The meaning of the term "misconduct” for purposes of the Unemployment Insurance Law is narrower than the meaning of the same term for the purpose of justifiable discharge (Matter ofHulse [Levine], 41 NY2d 813, 814).